PER CURIAM.
The Florida Bar filed a petition charging Joel Jaffer with the unauthorized practice of law. After a hearing which Jaffer did not attend, the referee entered the following findings of fact:
The petition by the Florida Bar charged that the Respondent signed pleadings in a representative capacity on behalf of Bayshore Alert YES (B.A.Y.) Committee (hereinafter the Committee), and has proceeded to represent the Committee in litigation concerning matters which allegedly affect the Committee. The evidence produced at the hearing shows that the Respondent filed a Complaint for Injunction and Declaratory Relief in the Circuit Court in Dade County, Florida on April 18, 1979, styled B.A.Y. Committee, Joel Jaffer, Chairman, vs. Robert Davis, Executive Director, City of Miami Planning and Zoning Board, in Case No. 79-677. The court file in said action was entered as Florida Bar Exhibit (1) . . ..
The Respondent filed a notice of appeal for the Committee and undertook to represent the Committee in B.A.Y. vs. City of Miami, Case No. 79-167 AP in the Circuit Court of Dade County, Florida, 1979, which is entered as Florida Bar Exhibit (2) .... Respondent filed an Answer to Motion to Dismiss for the Committee and undertook to represent the Committee, B.A. Y. Committee vs. Davis, Case Nos. 57-783 and 57-800, Florida 1979. Respondent also filed a request for extension of time to file Answer for the Committee and undertook to represent the Committee in the B.A.Y. Committee vs. City of Miami, Case No. 79-244 AP, in the Circuit Court of Dade County, which was entered in evidence as Florida Bar’s Exhibit (3) ....
Since the Respondent did not appear, there was no explanation for his actions in filing the pleadings in the actions heretofore referred to. There is no question but that the Respondent was engaged in the practice of law and the records of the Florida Bar show that he is not a member of the Florida Bar.
The referee recommended that Jaffer be enjoined from further engaging in the unauthorized practice of law.
Having examined the record and the referee’s report, we approve the referee’s findings and adopt the recommended action. Accordingly, Joel Jaffer hereby is permanently enjoined from engaging in the unauthorized practice of law and directed to pay the costs of this proceeding.
It is so ordered.
*1186SUNDBERG, C. J., and ADKINS, ENGLAND, ALDERMAN and McDONALD, JJ., concur.